Citation Nr: 1143531	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  08-05 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been received to reopen a claim of whether the appellant's character of discharge is a bar to receipt of Department of Veterans Affairs benefits. 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had military service from October 1967 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 determination letter of the Department of Veterans Affairs (VA), Regional Office (RO) in Detroit, Michigan.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

When the Veteran filed a VA Form 9 in January 2008, he stated that he wanted a Board hearing in Washington DC.  Prior to the scheduling of such a hearing, the Veteran, in correspondence dated in June 2011, stated that wished to have a videoconference Board hearing at the RO in Detroit.  Thus, the Veteran should be scheduled for a videoconference hearing.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a videoconference hearing at the Detroit, Michigan RO before a Veterans Law Judge of the Board, unless otherwise notified by the appellant or his representative.

2.  After the hearing is conducted, or if the appellant withdraws his hearing request, or fails to report for the hearing, then in accordance with appellate procedures the claims file should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


